Citation Nr: 1548034	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  07-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthropathy.

3.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthropathy.

4.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right shoulder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had service from July 1984 to November 1984 and from July 1985 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims, along with others, were previously remanded by the Board for further development in January 2011, and then denied by way of a January 2013 Board decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated the Board's decision in part and remanded the four increased initial ratings issues identified above for further development.  

The Board remanded this matter in July 2014 for development in accordance with the terms of the JMR, specifically, to provide the Veteran with new VA examinations for his cervical spine, right knee, left knee and right shoulder disabilities.  New examinations were provided in October 2014, and this matter was again returned to the Board.

During the pendency of the appeal, the Veteran submitted evidence indicating that he cannot work because of his service-connected disabilities, and the most recent evidence in the file indicates that he is current unemployed.  See October 2014 VA Examination Report.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary for further development.  The evidence of record shows that the Veteran sought Social Security disability benefits in 2011.  See March 2011 Letter from Disability Determination Services.  Records concerning this disability claim, including medical records submitted in support of the claim, have not been obtained.  On remand, attempts should be made to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Additionally, the record shows that the Veteran has been receiving treatment for his cervical spine, bilateral knee and right shoulder conditions from non-VA medical providers during the appeal period; however, records from these providers have not been obtained.  See October 2014 VA Examination Report.  Attempts should be made to obtain these records.  See 38 C.F.R. § 3.159.

Finally, the Veteran should be afforded new VA examinations in connection with his cervical spine and bilateral knee disabilities.  In its July 2014 Remand, the Board directed that the VA examiners should report whether the Veteran's cervical spine or knee disabilities are manifested by additional range of motion loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The October 2014 VA examiner found that the Veteran would have at least a five (5) degree change in cervical spine extension, a ten (10) degree change in right cervical spine rotation and a five (5) degree change in left cervical spine rotation range of motion with a significant flare-up or when the cervical spine is used repeatedly over time.  Moreover, the examiner found that the Veteran's right knee flexion range of motion would decrease an additional five (5) degrees with a significant flare-up or when the knee is used repeatedly over a period of time.  

In light of the outstanding records, however, the Board finds that on remand the Veteran must be afforded contemporaneous VA examinations to assess the current severity of his service-connected disabilities at issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The issue of entitlement to a TDIU is remanded as inextricably intertwined with the remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his service connected knee, neck and shoulder disabilities, including records from The Jordan Clinic, The Pain and Laser Clinic and First Health.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his cervical spine, bilateral knee and right shoulder symptoms and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After obtaining any outstanding records, schedule the Veteran for one or more appropriate VA examinations addressing the nature and severity of his service-connected cervical spine and bilateral knee disabilities and any related symptoms.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

The examiner should specifically address whether the Veteran's cervical spine flexion, right knee extension and left knee flexion and/or extension are additionally limited during flare-ups or with repeated use over a period of time, and if so, express the additional limitation of flexion in degrees.  

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, pulling, communicating and concentrating.  

5.  Then readjudicate the remanded issues, including entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

